In re Payne, Kevin; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. M, No. 99-175; to the Court of Appeal, Fifth Circuit, No(s). 01-KH-1294, 01-KH-1215.
Writ granted in part; otherwise denied; case remanded. The district court is directed to appoint counsel and hold a hearing at which it will determine if the district attorney representing the state misinformed relator that relator faced no further charges in Jefferson Parish, and if so, whether this misinformation induced relator to plead guilty. See Santobello v. New York, 404 U.S. 257, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971); State v. Hayes, 423 So.2d 1111 (La.1982). If the Court finds that the misinformation induced the plea, it must determine whether to allow relator to withdraw his guilty plea or to order the further charges dismissed. State v. Tanner, 425 So.2d 760, 763 (La.1983); State v. Hingle, 242 La. 844, 139 So.2d 205, 210 (1961); see also State v. Louis, 94-0761, p. 10-14 (La.11/30/94), 645 So.2d 1144, 1149-51. In all other respects the application is denied.
TRAYLOR, J., would deny the writ.